Lure, J.
1. The assignment of error upon the court’s failure to charge the jury with reference to alibi is without merit, since the defendant in his statement admits that “this Friday night I was accused of taking this car off from here. I was down here that night and was hanging around down here.” The evidence failed to exclude the possibility of the defendant’s presence at the time and place of the commission of the offense.
2. Upon conflicting evidence the jury were authorized to convict the defendant. The charge of the court was full and fair; and, the verdict having the approval of the trial judge, it was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

Indictment for larceny of automobile; from Jefferson superior court ■ — • Judge Hardeman. March 15, 1922.
M. G. Barwick, for plaintiff in error.
Walter F. Grey, solicitor-general, M. L. Gross, Roy V. Harris, contra.